PER CURIAM:
Vernon A. Guión appeals the district court’s order and judgment granting summary judgment to the Appellee and dismissing his complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Guion v. England, 545 F.Supp.2d 524 (E.D.N.C. 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.